      Case 2:18-cv-00339-JAP-CG Document 101 Filed 02/21/19 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


MARCIE SALOPEK, Trustee for THE
SALOPEK FAMILY HERITAGE TRUST,

                               Plaintiff,

v.                                                    Case No.: 2:18cv00339/JAP-CG

ZURICH AMERICAN LIFE INSURANCE
COMPANY,

                               Defendants.




          PLAINTIFF’S MOTION TO COMPEL ZURICH AMERICA LIFE
       INSURANCE COMPANY TO PRODUCE AN UNREDACTED COPY OF A
                            MEMORANDUM


       Plaintiff, through her attorneys, Randi McGinn and Jamison Shekter of McGinn,

Carpenter, Montoya and Love, P.A., and Peter Selvin and Kenneth MacArthur of TroyGould PC,

asks the Court for an Order compelling Defendant Zurich America Life Insurance Company

(“Zurich”) to produce an unredacted copy of a one-page memorandum that, according to

Zurich’s privilege log, is from a claims handling manual and that concerns misrepresentations in

insurance applications. Zurich redacted all of the substantive content of this memorandum,

marked it as confidential pursuant to the protective order in this matter [Doc. 36], and produced
it as ZALICO_SAL0002235.

       While Zurich’s privilege log asserts that the document is protected by the attorney-client

privilege, Zurich has failed to provide a sufficient basis for that assertion, and Zurich should

therefore be ordered to produce an unredacted copy of the memorandum, or, in the alternative, to

provide an unredacted copy of the memorandum to the Court for an in camera review and




                                                  1
      Case 2:18-cv-00339-JAP-CG Document 101 Filed 02/21/19 Page 2 of 10



determination as to whether production of the unredacted copy, or any portion thereof, should be

ordered by the Court.

                                        INTRODUCTION
       Plaintiff served her first set of demands for documents on Defendant Zurich via email on

August 23, 2018. See Certificate of Service [Doc. 47]. Zurich responded on September 28,

20180 [Doc. 55]. In its responses, Zurich agreed to produce documents concerning Zurich’s

policies, practices, guidelines, etc. for handling life insurance claims. Ex. A, Relevant Portions of
Zurich Resp. to Plaintiff’s First Set of Requests for Production of Documents. Zurich

subsequently produced documents (Ex. B, Relevant Portions of Zurich’s Documents), and

provided Plaintiff with a privilege log (Ex. C, Relevant Portion of Zurich’s Privilege Log). The
Court has entered Orders extending the deadline for Plaintiff to file this Motion to February 21,

2019. [Docs. 59, 64, 66, 68, 75, 83 & 96]. The parties met and conferred regarding various issues

concerning Zurich’s responses, production and privilege log (Ex. D, Relevant Meet and Confer

Correspondence), and the subject of this motion is the only issue that the parties were not able to
resolve informally.

                                          ARGUMENT
       Background
       This lawsuit arises from Zurich’s January 13, 017 denial of a claim under a $15,000,000
life insurance policy. The claim was a “contestable claim,” i.e., a claim made within two years

of the issuance of the life insurance policy. See NMSA 1978, Section 59A-20-5.

       In denying the claim, Zurich asserted that: (a) the application by Mark Salopek

(Plaintiff’s husband) contained certain misrepresentations about alcohol and tobacco use; (b)

Zurich had obtained information during its claims investigation; and (c) based on the information

from the claims investigation, Zurich had determined that the purported misrepresentation were

material, and it was therefore rescinding the policy and denying the claim.




                                                 2
      Case 2:18-cv-00339-JAP-CG Document 101 Filed 02/21/19 Page 3 of 10



       Plaintiff’s complaint alleges claims for breach of contract, bad faith insurance conduct,

violation of the Unfair Insurance Practices Act, Violation of the Unfair Trade Practices Act, and

Negligence.

       Those claims are based, in part, upon allegations that:

      (a)      Zurich had an obligation to do a complete investigation to clear up any

               inconsistencies in the application before accepting money from the insured and

               promising to protect his family upon his death;

      (b)      after being given the opportunity for a complete investigation and a signed

               medical release, an insurance company is not allowed to rescind based on
               information it could have found through an adequate investigation;

      (c)      an insurance company which chooses not to conduct an adequate investigation or

               medical review and testing for an insured that is known to be giving up a vested

               policy (i.e., Mr. Salopek) based on the new company’s promise to provide

               insurance is not allowed to rescind the policy based on information it could have

               learned through an adequate investigation;

      (d)      Zurich willfully, recklessly, and without regard for Plaintiff’s rights breached its

               duty to act in good faith and deal fairly with Plaintiff by, among other things, not

               conducting a proper, independent investigation before accepting the risk of
               coverage, but waiting to do such an investigation until after Mr. Salopek’s death;

      (e)      Zurich, on information and belief, has a policy and practice of overly scrutinizing

               and denying life insurance claims when an insured dies within two years of

               obtaining coverage; and

      (f)      Zurich failed to promptly provide Plaintiff a legitimate reason or explanation for

               the denial.

See, e.g., Complaint ¶¶ 14-16, 19, 31-34, 49, 62-63, 75, 79 & 88; see also Ellingwood v. N.N.

Inv’rs Life Ins. Co. (1991) 111 N.M. 301, 307-308 (reversing summary judgment in favor of

insurer, and stating that “[w]e certainly cannot agree that the only use of medical records should




                                                 3
      Case 2:18-cv-00339-JAP-CG Document 101 Filed 02/21/19 Page 4 of 10



be for the insurance company, once a claim has been filed, to sift through them for the purpose of

claiming the applicant was somehow derelict in his duty to make a full disclosure at the time of

his application for insurance. . . .”).

        In view of Plaintiff’s claims about the handling of the life insurance claim, Plaintiff

served demands for documents concerning Zurich’s policies, practices, guidelines, etc. pertaining

to handling life insurance claims, investigating life insurance claims, denying life insurance

claims, and rescinding or cancelling life insurance policies. Zurich’s responses to the individual

demands varied, but amounted, in short, to agreement to produce the non-privileged responsive

documents from the relevant time frame that could be located by a reasonable search. See Ex. A,
Demand Nos. G-L, and Zurich’s responses thereto.

        Among the documents that Zurich produced were portions of a claims department

manual. The portions of that manual relevant to this motion consist of a portion of the table of

contents for that manual (which is not bates-numbered), and one of its sections, a one-page

memorandum (Bates-Numbered ZALICO_SAL0002235). Because Zurich marked those

documents as “Confidential,” Plaintiff is submitting them in its concurrently filed Motion to Seal

Exhibit B, rather than as attachments hereto.

        Zurich’s privilege log presents the following description of the redacted material in

Zurich’s Privilege No. 3:

            •   The “Privilege Date” is June 15, 2016. 1

            •   The “Author/From” of the document was Zurich’s “Office of the General
                Counsel* (c/o William Edward Summer).” (The log says that attorneys are
                marked therein with an asterisk).

            •   The recipient of the document was Zurich.




1
    During the parties meet-and-confer, Zurich explained that, consistent with the parties
    document production protocol [Doc. No. 26-1], the date in the log reflects the date the
    document (i.e., presumably the manual) was last modified, rather than the date on the face of
    the memorandum.




                                                  4
      Case 2:18-cv-00339-JAP-CG Document 101 Filed 02/21/19 Page 5 of 10



           •   The document is protected by the attorney-client privilege.

           •   The redacted material is a “[p]ortion of claim handling manual reflecting
               confidential legal advice regarding the law of Arkansas, Kansas, Missouri,
               Oklahoma, Rhode Island, Texas, Utah and Wisconsin as to misrepresentations in
               insurance applications” (emphasis added).

       Legal Standard
       As explained by the Court in Linville v. National Indemnity Company (D.N.M., Sept. 30,

2014, No. CV 14-0013 JAP/WPL) 2014 WL 12593993, the party withholding purportedly

privileged material (i.e., Zurich) has the burden of showing the applicability of the privilege, and

must provide the other party (i.e., Plaintiff) with sufficient particulars about the redacted material

for the other party to assess the claim of privilege:
               According to Fed. R. Evid. 501, “in a civil case, state law governs

               privilege regarding a claim or defense for which state law supplies the rule

               of decision.” Under New Mexico law, attorney-client privilege applies to

               “confidential communication[s] made for the purpose of facilitating or

               providing professional legal services to that client.” NMRA, Rule 11-503

               (2013). The party asserting the privilege bears the burden of showing

               the privilege’s applicability. Anaya v. CBS Broad, Inc., 251 F.R.D. 645,
               650 (D.N.M. 2007) (citing Pina v. Espinoza, 29 P.3d 1062, 1069 (N.M.

               Ct. App. 2001)). In particular, Fed. R. Civ. P. 26(b)(5) requires that the

               party claiming the privilege must “describe the nature of the

               documents, communications, or tangible things not produced or

               disclosed—and do so in a manner that, without revealing information

               itself privileged or protected, will enable other parties to assess the

               claim [of privilege].” As such, “ ‘[t]he bald assertion that production of
               the requested information would violate a privilege (provided by law) is

               not enough. The party resisting discovery has the burden to clarify and

               explain its objections and to provide support therefor.’ “ Anaya, 251 F.R.D




                                                  5
      Case 2:18-cv-00339-JAP-CG Document 101 Filed 02/21/19 Page 6 of 10



               at 650 (quoting United Nuclear Corp. v. Gen. Atomic Co., 629 P.2d 231,

               293 (N.M. 1980)); see also In re Foster, 188 F.3d 1259, 1264 (10th Cir.

               1999) (noting that a party opposing production of documents cannot make

               a blanket claim of privilege).


       Linville v. National Indemnity Company (D.N.M., Sept. 30, 2014, No. CV 14-0013

JAP/WPL) 2014 WL 12593993, at *2, on reconsideration (D.N.M., Dec. 2, 2014, No. CV 14-

0013 JAP/WPL) 2014 WL 12616644.

       As explained below, Zurich’s privilege log is insufficient, and this Court should either

order that Zurich produce the document, or, in the alternative, order the Zurich make the

document available for an in camera examination and determination as whether production

should be ordered.

       In the event that the Court orders an in camera inspection, Plaintiff – not knowing what

the redacted material contains – identifies here certain further principles of New Mexico law that

may bear on whether the entirety of the redacted material is privileged.

       In New Mexico, the attorney-client privilege must be strictly construed, as it is “an

exception to the ‘established principle that the public has a right to every [party’s] evidence.’”

Santa Fe Pac. Gold Corp. v. United Nuclear Corp., 2007-NMCA-133, ¶ 13, 143 N.M. 215

(quoting 1 Paul R. Rice, Attorney-Client Privilege in the United States § 2:3, at 14 (2d ed.

1999)). New Mexico appellate decisions consistently recognize the limited scope of the attorney-

client privilege, noting that it protects only “communications” that are made in confidence

between privileged persons for the purpose of facilitating an attorney’s rendition of professional

legal services to the client. Id. ¶ 14. The purpose of the attorney-client privilege is “to encourage

clients to make full disclosure to their attorneys.” Anaya v. CBS Broad., Inc., 251 F.R.D. 645,

650 (D.N.M. 2007) (quotation marks omitted) (quoting Fisher v. United States, 425 U.S. 391

(1976)). In New Mexico, the privilege is defined by the Rules of Evidence and has specific,

limited boundaries. See Rule 11-503 NMRA.




                                                  6
      Case 2:18-cv-00339-JAP-CG Document 101 Filed 02/21/19 Page 7 of 10



       First, the privilege applies only to confidential communications. Rule 11-503(B). A
confidential communication is one “made privately and not intended for further disclosure except

to other persons in furtherance of the purpose of the communication….” Rule 11-503(A)(4).

Second, the privilege applies only to confidential communications that are “made for the purpose

of facilitating or providing professional legal services to that client.” Rule 11-503(B). Third,
the privilege applies only to confidential communications between people who have specific

relationships to one another (e.g., client and lawyer). Rule 11-503(B). Defendants cannot meet

their burden to show the privilege applies to the information Plaintiffs have sought.

       Additionally, “the mere fact that an attorney was involved in a communication does not

automatically render the communication subject to the attorney-client privilege.” Anaya, 251

F.R.D. at 650 (quoting Motley v. Marathon Oil Co., 71 F.3d 1547, 1550-1551 (10th Cir. 1995)).

“Information is not privileged simply because it comes from an attorney.” Anaya, 251 F.R.D. at

650 (quoting Burton v. R.J. Reynolds Tobacco Co., 170 F.R.D. 481, 485 (D. Kan. 1997)).

Moreover, “in- house counsel’s communications regarding business matters, management

decisions, and business advice, which neither solicit or predominantly deliver legal advice, are

not privileged.” Anaya, 251 F.R.D. at 650 (citing 6 James Wm. Moore, Moore’s Federal

Practice § 26.49[4], at 26-182 (3d ed. 1997)).

       In summary, if the redacted material constitutes a communication “made for the purpose

of facilitating or providing professional legal services to that client” may qualify for protection
under the attorney-client privilege (Rule 11-503(B)), but if the redacted material merely regards

“business matters, management decisions [or] business advice” (e.g., Zurich’s procedures for

handling contestable claims) then it is not privileged. See Anaya, 251 F.R.D. at 650

       This Court Should Order Production of the Memorandum
       The description of the memorandum in Zurich’s Privilege Log is is insufficient to permit

Plaintiff to assess Zurich’s claim of privileged as to the redacted material, for four reasons.

       First, the memorandum itself is from William Edward Summer, who insofar as Plaintiff

is aware is not an attorney and did not work in the Zurich’s Office of the General Counsel, but




                                                  7
      Case 2:18-cv-00339-JAP-CG Document 101 Filed 02/21/19 Page 8 of 10



rather was the Head of Claims for Zurich. In other words, the memorandum appears to be

instructions from Zurich’s Head of Claims about handling claims, and not a memorandum from

an attorney.

       Second, the Privilege Log identifies the recipient of the memorandum as Zurich. In other

words, the recipient is also not an attorney or attorneys, but rather would appear to be all of the

employees at Zurich tasked with handling life insurance claims.

       Third, the assertion in the Privilege Log that the redacted material “reflects” confidential

legal advice is next to meaningless, since it seems likely that such a statement could be said as to

any portion of Zurich’s claims handling manual. Furthermore, to the extent that the term
“reflecting” does have meaning with respect to the redacted material, it seems unlikely to apply

to the entirety of the redacted material.

       Fourth, in any event, the applicable standard is not whether the redacted material

“reflects” legal advice, but rather whether Zurich has provide sufficient detail such that Plaintiff

– and the Court – can conclude that the material constituted a “confidential communication[s]

made for the purpose of facilitating or providing professional legal services to that client.”

NMRA, Rule 11-503. In that regard, it is not evident how material merely “reflecting legal

advice” constitutes a communication made for facilitating or providing professional legal

services to Zurich, and Zurich has there failed to meet its burden of showing that the material is
privileged.

       The circumstances here are similar to Linville, where Defendant’s privilege log described

certain documents as “[a]ttorney-client communications between counsel for Defendant and

Defendant’s employees regarding” a claim. In opposition to a motion to compel, Defendant

elaborated that the documents were one-page confidential emails between in-house counsel and

employees providing legal analysis and advice about the pertinent insurance policy. That

explanation was insufficient for the Court, which stated that Defendant’s “reasoning for the

applicability of the attorney-client privilege does not provide sufficient detail to assess whether

the privilege applies,” and therefore ordered an in camera review. Linville v. National Indemnity




                                                  8
      Case 2:18-cv-00339-JAP-CG Document 101 Filed 02/21/19 Page 9 of 10



Company (D.N.M., Sept. 30, 2014, No. CV 14-0013 JAP/WPL) 2014 WL 12593993, at *2–3, on

reconsideration (D.N.M., Dec. 2, 2014, No. CV 14-0013 JAP/WPL) 2014 WL 12616644.
       During the parties’ meet-and-confer, Zurich asserted that the redacted material

“convey[ed] legal advice from Zurich’s Office of Legal Counsel regarding the legal requirements

for denying a claim under the laws of several states,” and argued that legal advice remains

privileged with it is “conveyed by a non-lawyer to other non-lawyers. See Ex D at p. 2.

       But that further assertion/argument is just a re-packaging of the insufficient “reflects legal

advice” concept stated in Zurich Privilege Log, and it is analogous to the “elaboration” in

Linville –- i.e., the description of purportedly privileged documents as confidential emails

between in-house counsel and employees providing legal analysis and advice about the pertinent

insurance policy – that the Linville Court found insufficient.

                                         CONCLUSION
       Plaintiff’s respectively requests that the Court order that Zurich produce an unredacted

copy of the memorandum to Plaintiff, or in the alternative, that the Court order that Zurich

provide an unredacted copy of the memorandum to the Court for an in camera review as to

whether the Court should – in whole or part – order its production.



                                              Respectfully submitted by,




                                              /s/Randi McGinn
                                              Randi McGinn
                                              Jamison Shekter
                                              201 Broadway Blvd. SE
                                              Albuquerque, New
                                              Mexico87102
                                              o: (505) 843-6161 f: (505) 242-8227
                                              Randi@McGinnLaw.com
                                              Jamison@mcginnlaw.com

                                                 -and-




                                                 9
     Case 2:18-cv-00339-JAP-CG Document 101 Filed 02/21/19 Page 10 of 10




                                              Peter S. Selvin
                                              Kenneth J. MacArthur
                                              Troy Gould, PC
                                              1801 Century Park East, 16th Floor
                                              Los Angeles, CA 90067-2367
                                              Phone: (310) 553-4441
                                              Fax: (310) 201-4746
                                              pselvin@troygould.com
                                              kmacarthur@troygould.com

                                              Attorneys for Plaintiff




                                 CERTIFICATE OF SERVICE
        I hereby certify that on February 21, 2019, I filed the foregoing electronically through the
CM/ECF system, which caused all counsel of record to be served by electronic means, as more
fully reflected on the Notice of Electronic Filing.

                                                      /s/Jamison Shekter
                                                      Jamison Shekter




                                                10
